                                                     March 24, 2020
VIA ECF

The Honorable Mary Kay Vyskocil
                                                           USDC SDNY
United States District Judge
                                                           DOCUMENT
Southern District of New York                              ELECTRONICALLY FILED
500 Pearl Street                                           DOC #:
New York, New York 10007                                   DATE FILED: 3/25/2020

Re:    United States of America v. Rick Dane, Jr.
       20 Cr. 160-10 (MKV)
       Request to Modify Conditions of Release

Dear Judge Vyskocil:

         I am the attorney for the defendant in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006
A. Mr. Dane was charged by indictment with conspiracy to commit drug alteration and
misbranding drugs used for horses. On March 9, 2020, Mr. Dane was presented before the
United States District Court for the Central District of California. Prior to Mr. Dane’s
release and return to the Southern District of New York, the Court set certain conditions
for his release including a $50,000.00 personal recognizance bond as well as the additional
condition that prohibited him from having access to horses. At the present time, Mr. Dane
is responsible for approximately 25 horses. Mr. Dane has obtained assistance from other
people to feed, groom, and generally care for those horses. However, due to the present
health crisis, it is not known whether they will be able to continue to assist Mr. Dane. If
the horses are not fed and groomed on a daily basis, these horses may become sick and die.
The defense respectfully requests that the Court modify the conditions of release to allow
Mr. Dane to have access to the horses for which he is responsible so that he may feed and
groom the horses.

       Mr. Dane will stipulate that none of the horses for which he is responsible will be
involved in racing; that he will limit his activity with the horses to the area of one barn
located at 335 Guymard Turnpike, Mount Hope, New York; and he will agree to install a
    security camera system and will allow the Government remote access so that law enforcement can
    view his activity.

            The defense respectfully requests that the Court modify the conditions of Mr. Dane’s
    release to allow him to have access to approximately 25 horses and further ordering that none of
    the horses in Mr. Dane’s care may be involved in racing; that Mr. Dane will limit his activity with
    the horses to the area of one barn located at 335 Guymard Turnpike, Mount Hope, New York; and
    Mr. Dane will install a security camera system that will allow the Government to have remote
    access so that law enforcement can view his activity at that location; and that the security camera
    system must be installed before Mr. Dane will be allowed access to the horses. The Government
    has no objection to this request.

                                                         Respectfully submitted,

                                                                 /s/

                                                         Calvin H. Scholar




    cc:    United States Attorney for the
           Southern District of New York




DENIED. SO ORDERED.

     3/25/2020




                                                    2
